DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/18/2022 has been entered. Claims 1, 2, 7, 14 and 15 have been amended, and new claims 17-20 have been added. Currently, claims 1-20 are pending in the instant application. Applicants amendments to overcome the specification and claim objections for informalities previously set forth in the Non-Final Office Action mailed 8/4/2022 are accepted by the examiner. Accordingly, the previously applied specification and claim objections have been withdrawn. 

Response to Arguments
Applicant’s arguments filed 10/18/2022 have been fully considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Regarding amended Claims 1 and 14, the applicant asserts (beginning on pg. 8) that the reference used to reject claim 1, Ecklund in view of Newton, fails to teach or suggest the limitations as recited in amended claims 1 and 14. The arguments set forth by the applicant are as follows: the applicant asserts that none of Ecklund, Newton, Mavrinac, Kemp, Pierson, Robinson, nor any combination thereof teach or suggest wherein the planar base extends beyond a perimeter of the upper end of the tubular member about an entirety thereof and wherein the upper end of the tubular member comprises a larger diameter than a diameter of the central aperture, defining a continuous lip of the planar base extending radially inward from the connection point towards the central aperture.
In response to the applicant’s arguments, the examiner respectfully disagrees and points applicant to the rejection below detailing how the references teach the amended limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 11, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ecklund (U.S. Patent Publication 2019/0247222), in view of Newton (U.S. Patent Publication 2013/0338617 A1), in further view of Acosta (10,588,775).
Regarding amended Claim 1, Ecklund discloses (as to part of Claim 1) an external catheter, comprising: a planar base having a central aperture therethrough (Figures 1A-1B, base 110, central aperture 124), an entire back surface of the base comprising an adhesive material (Figure 1A, adhesive 126, Paragraph 0082), wherein the adhesive material is configured to removably secure the base to a skin (Figure 1A, adhesive 126, base 110, Paragraph 0082), an upper end of a tubular member disposed on a front side of the planar base about the central aperture, defining a connection point therebetween (Figure 1A-1B, tubular member 112) ; wherein the upper end of the tubular member comprises a larger diameter than a diameter of the central aperture, defining a continuous lip of the planar base extending radially inwardly from the connection point towards the central aperture (Figure 1B, tubular member 112, central aperture 124; See Annotated Figure 1B below);  wherein the tubular member is configured to store a fluid therein (Figure 1A-1B, tubular member 112, Paragraph 0198), and drain capable of being sealed disposed at a terminal end of the tubular member (Figure 1A, drain 130, Paragraph 0198).
Regarding amended Claim 2, Ecklund discloses the external catheter of Claim 1, wherein the tubular member (Figure 1A-1B, tubular member 112) narrows toward an end opposite the connection point between the tubular member and the planar base (Paragraph 088, tubular member 112 narrows from aperture 124 to drain 130).
Regarding amended Claim 7, Ecklund discloses the external catheter of Claim 1, wherein the sealable drain (Figure 1A, drain 130) is disposed on an opposing end of the tubular member from the connection point between the tubular member (Figure 1A, 112) and the planar base (Figure 1A, 110). 
Regarding Claim 8, Ecklund discloses the external catheter of Claim 1, wherein the sealable drain (Figure 1A, drain 130), is configured to removably secure to a foley catheter bag (Paragraph 0093, Figure 2, drain tube 252 coupled to bag 254). 
Regarding Claim 11, Ecklund discloses the external catheter of Claim 1, wherein the central aperture (Figure 1A, central aperture 124), is sized to receive a penis (Paragraph 0081). 
Regarding Claim 13, Ecklund discloses the external catheter of Claim 1, wherein the tubular member (Figure 1A, tubular member 112) is composed of latex-free materials (Paragraph 0088). It would be obvious to also compose the planar base (110) with the same material(s) as the tubular member (112) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (In re Leshin, 125 USPQ 416.)
Regarding Claim 19, Ecklund discloses (as to part of Claim 19), the external catheter of Claim 1.
Regarding Claim 20, Ecklund discloses the external catheter of Claim 1, wherein the tubular member (Figure 1A, tubular member 112) curves along a length thereof, such that the terminal end of the tubular member is disposed substantially perpendicular to the upper end of the tubular member.
Although Ecklund does not specifically disclose the curving of the tubular member such that the terminal end is disposed substantially perpendicular to the upper end of the tubular member, it would be obvious to one of ordinary skill in the art that the tubular portion would loosely envelope the user’s penis and curve downward in order for the urine to be directed toward the outlet at the bottom of the catheter. This is further supported throughout Ecklund (Paragraph 87 and 88). 
Ecklund discloses the claimed invention except for (as to part of Claim 1) wherein the planar base extends beyond a perimeter of the upper end of the tubular member about an entirety thereof. 
However, Acosta teaches wherein the planar base extends beyond a perimeter of the upper end of the tubular member about an entirety thereof (Figure 1, tubular member 22, planar base 18; Col. 3, Lines 12-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Ecklund with wherein the planar base extends beyond a perimeter of the upper end of the tubular member about an entirety thereof in view of Acosta in order to provide a larger surface area to better adhere to the pelvic area/region.
Ecklund in view of Acosta discloses the claimed invention except for (as to the remainder of Claim 1) a vent disposed on a front surface of the tubular member, (as to Claim 3) wherein the vent is disposed opposite the central aperture, and (as to Claim 19), wherein the vent comprises a one-way valve.
However, Newton teaches a vent disposed on a front surface of the tubular member wherein the vent is disposed opposite the central aperture (Figure 1A, vent 112, tubular member 100, aperture 110, Paragraph 0031) and wherein the vent comprises a one-way valve (Paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Ecklund in view of Acosta with wherein a vent is disposed on a front surface of the tubular member and wherein the vent is disposed opposite the central aperture and wherein the vent comprises a one-way valve in view of Newton in order to enable air flow to flow in and out of the device, therefore preventing discomfort and/or leakage of urine and to make the vent gas permeable, liquid impermeable to allow for ventilation while also prevent urine from leaking out of the tubular member (as motivated by Newton, Paragraph 31). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ecklund (U.S. Patent Publication 2019/0247222), in view of Newton (U.S. Patent Publication 2013/0338617 A1), in further view of Acosta (U.S. Patent 10,588,775) and Bennett (U.S. Patent 6,635,037).
Regarding amended Claim 14, Ecklund discloses (as to part of Claim 14) an external catheter, comprising: a planar base having a central aperture therethrough (Figures 1A-1B, base 110, flexible members 118, central aperture 124), an entire back surface of the base comprising an adhesive material (Figure 1A, adhesive 126, Paragraph 0082), wherein the adhesive material is configured to removably secure the base to a skin (Figure 1A, adhesive 126, base 110, Paragraph 0082), an upper end of a tubular member disposed on a front side of the planar base about the central aperture, defining a connection point therebetween (Figure 1A-1B, tubular member 112); wherein the upper end of the tubular member comprises a larger diameter than a diameter of the central aperture, defining a continuous lip of the planar base extending radially inwardly from the connection point towards the central aperture (Figure 1B, tubular member 112, central aperture 124; See Annotated Figure 1B below); wherein the tubular member is configured to store a fluid therein (Figure 1A-1B, tubular member 112, Paragraph 0198), and drain capable of being sealed located at a terminal end of the tubular member (Figure 1A, drain 130, Paragraph 0198).
Regarding amended Claim 15, Ecklund discloses the external catheter of Claim 14, wherein the flexible planar base (Figures 1A-1B, base 110 with flexible members 118) is configured to mimic the contours of the skin when secured thereto (Paragraph 0065). 
Regarding Claim 16, Ecklund discloses the external catheter of Claim 15, wherein the skin is a pubic region of an individual (Paragraph 0065). 
Ecklund discloses the claimed invention except for (as to part of Claim 14) wherein the entire planar base is flexible. 
However, Bennett teaches wherein the entire planar base is flexible (Figures 1 and 3, planar base 41; Col. 3, Lines 29-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Ecklund with wherein the entire planar base is flexible in view of Bennett in order to conform to the patient’s pubic area (as motivated by Bennett, Col. 3, Lines 49-51).
Ecklund in view of Bennett discloses the claimed invention except for (as to part of Claim 14) wherein the planar base extends beyond a perimeter of the upper end of the tubular member about an entirety thereof. 
However, Acosta teaches wherein the planar base extends beyond a perimeter of the upper end of the tubular member about an entirety thereof (Figure 1, tubular member 22, planar base 18; Col. 3, Lines 12-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Ecklund with wherein the planar base extends beyond a perimeter of the upper end of the tubular member about an entirety thereof in view of Acosta in order to adhere to the pelvic area/region.
Ecklund in view of Bennett and Acosta discloses the claimed invention except for (as to the remainder of Claim 14) a vent disposed on a front surface of the tubular member.
However, Newton teaches a vent disposed on a front surface of the tubular member (Figure 1A, vent 112, tubular member 100, aperture 110, Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Ecklund in view of Bennett and Acosta with wherein a vent disposed on a front surface of the tubular member in view of Newton in order to enable air flow to flow in and out of the device, therefore preventing discomfort and/or leakage of urine. 


    PNG
    media_image1.png
    533
    943
    media_image1.png
    Greyscale

ANNOTATED FIGURE 1B



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ecklund (U.S. Patent Publication 2019/0247222) in view of Acosta (U.S. Patent 10,588,775) and Newton (U.S. Patent Publication 2013/0338617 A1), as applied to Claim 1 above, in further view of Mavrinac (U.S. Patent 11,389,320). 
	Regarding Claim 4, Ecklund in view of Acosta and Newton discloses (as to part of Claim 4) the external catheter of Claim 1 with adhesive (Figure 1A, adhesive 126). 
Regarding Claim 5, Ecklund in view of Newton discloses (as to part of Claim 5) the external catheter of Claim 1 and a sealable drain (Figure 1A, drain 130). but failed to disclose a removable adhesive backing material. 
Ecklund in view of Acosta and Newton discloses the claimed invention except for wherein (as to the remainder of Claims 4 and 5), a removable adhesive backing material and the sealable drain further comprising a cap attached thereto by a flexible member. 
However, Mavrinac teaches a removable adhesive backing (Figure 7, backing 110, Col. 5, Lines 52-53, Claim 5) and a cap attached thereto by a flexible member (Figure 3, cap with flexible member 114, Col. 5, Lines 6-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Ecklund in view of Acosta and Newton with wherein the backing material adhesive is removable and wherein the drain cap is attached by a flexible member in view of Mavrinac, in order to not expose the adhesive prior to application and to keep the cap for the drain attached, reducing the number of individual pieces included with the device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ecklund (U.S. Patent Publication 2019/0247222) in view of Acosta (U.S. Patent 10,588,775) and Newton (U.S. Patent Publication 2013/0338617 A1), as applied to Claim 1 above, in further view of Kemp (U.S. Patent 4,942,966). 
	Regarding Claim 6, Ecklund in view of Acosta and Newton discloses (as to part of Claim 6) the external catheter of Claim 1 with a sealable drain (Figure 1A, drain 130).  
Ecklund in view of Acosta and Newton discloses the claimed invention except for wherein (as to the remainder of 6), the sealable drain comprises a click-lock closure. 
However, Kemp teaches a sealable drain with a click-lock closure (Figure 1, cap 30, Col. 5 Lines 5-18, See Note 1 – a snap lock as defined by Kemp meets the limitation of “click-lock” based on the BRI including the dictionary definition of the term “click”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Ecklund in view of Acosta and Newton with wherein the sealable drain comprises a click-lock closure in view of Kemp, in order to ensure an adequate seal on the drain and retain the fluid stored within. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ecklund (U.S. Patent Publication 2019/0247222) in view of Acosta (U.S. Patent 10,588,775) and Newton (U.S. Patent Publication 2013/0338617 A1), as applied to Claim 1 above, in further view of Pierson (U.S. Patent Publication 2018/0098877). 
	Regarding Claim 9, Ecklund in view of Acosta and Newton discloses (as to part of Claim 9) the external catheter of Claim 1 with adhesive (Figure 1A, adhesive 126). 
Regarding Claim 10, Ecklund in view of Acosta and Newton discloses (as to part of Claim 9) the external catheter of Claim 1 with adhesive (Figure 1A, adhesive 126).
Ecklund in view of Acosta and Newton discloses the claimed invention except for wherein (as to the remainder of Claims 9 and 10), the adhesive material is a gel-based or silicone adhesive. 
However, Pierson teaches an adhesive material that is skin-safe gel-based or silicone (Paragraph 055, See Note 2 – hydrocolloid as defined by Pierson meets the limitation of “gel-based” based on the BRI including the dictionary definition of the term “hydrocolloid”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Ecklund in view of Acosta and Newton with wherein the adhesive is gel-based or silicone in view of Pierson, in order to use a skin-safe material in the area of application.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ecklund (U.S. Patent Publication 2019/0247222) in view of Acosta (U.S. Patent 10,588,775) and Newton (U.S. Patent Publication 2013/0338617 A1), as applied to Claim 1 above, in further view of Robinson (U.S. Patent Publication 2020/00397636). 
	Regarding Claim 12, Ecklund in view of Acosta and Newton discloses (as to part of Claim 12) the external catheter of Claim 1 with a tubular member (Figure 1A-1B, tubular member 112). 
Ecklund in view of Acosta and Newton discloses the claimed invention except for wherein (as to the remainder of Claim 12), the tubular member further comprises indicia configured to measure a volume of fluid contained therein. 
However, Robinson teaches indicia configured to measure a volume of fluid contained therein (Figure 1, indicia 22 and 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Ecklund in view of Acosta and Newton with wherein the tubular member comprises indicia configured to measure a volume of fluid contained therein in view of Robinson, in order to visually measure how much urine is in the tubular member.
Note 1: For examination purposes and in keeping with the broadest reasonable interpretation, the term "click" is being treated as a mechanical device, such as a pawl, that snaps into position (definition taken from https://www.thefreedictionary.com/click).
Note 2: For examination purposes and in keeping with the broadest reasonable interpretation, the term "hydrocolloid" is being treated as a substance that forms a gel with water and/or the gel that is so formed (definition taken from https://www.thefreedictionary.com/hydrocolloid).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ecklund (U.S. Patent Publication 2019/0247222), in view of Newton (U.S. Patent Publication 2013/0338617 A1) and Acosta (U.S. Patent 10,588,775), in further view of Eisenbarth (U.S. Patent Publication 2007/0269145).
Regarding Claim 17, Ecklund in view of Newton and Acosta discloses (as to part of Claim 17), the external catheter of Claim 1 wherein a vent is present. 
Regarding Claim 18, Ecklund in view of Newton and Acosta discloses (as to part of Claim 18), the external catheter wherein a vent is present.
Although Newton discloses that the vent can be of any suitable type that allows air to escape the system (Paragraph 31), Ecklund in view of Newton and Acosta fails to explicitly disclose (as to the remainder of Claim 17), wherein the vent comprises a mesh screen affixed thereto and (as to the remainder of Claim 18), wherein the mesh screen is affixed about a perimeter of the mesh screen.
However, Eisenbarth teaches wherein the vent comprises a mesh screen affixed thereto and wherein the mesh screen is affixed to the vent via a ring disposed about a perimeter of the mesh screen (Figures 1 and 2, air vent 22, mesh screen 26, ring 24; Paragraphs 6 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Ecklund in view of Acosta and Newton with wherein the vent comprises a mesh screen affixed thereto and wherein the mesh screen is affixed to the vent via a ring disposed about a perimeter of the mesh screen in view of Eisenbarth in order to relieve pressure/excess gas within the tubular member, prevent particulate matter from passing through the vent and allow for the filter/mesh screen to attach to the ring/housing (as motivated by Eisenbarth, Paragraphs 2, 5 and 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY FLANAGAN whose telephone number is (571)272-6147. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY FLANAGAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781